

115 HR 4886 IH: Permanent Tax Cuts for Americans Act
U.S. House of Representatives
2018-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4886IN THE HOUSE OF REPRESENTATIVESJanuary 29, 2018Mr. Rodney Davis of Illinois (for himself, Mr. Meadows, Mr. Barr, Mr. Gallagher, Mr. McKinley, Mr. Marshall, Mr. Latta, Mrs. Wagner, Mr. Valadao, Mr. Royce of California, Mr. Abraham, Mr. Mitchell, Mr. Ferguson, Mr. Rothfus, Mr. Huizenga, Mr. MacArthur, Ms. McSally, Mr. Curtis, Mr. Johnson of Ohio, Ms. Herrera Beutler, Mr. Smucker, Mr. Bacon, Mr. Poliquin, Mr. Fitzpatrick, Mr. Westerman, Mrs. Brooks of Indiana, Mr. Diaz-Balart, Mr. Renacci, Mr. Rouzer, Mr. Joyce of Ohio, Mr. Rutherford, Mr. Taylor, Mr. Newhouse, Mr. Turner, Mr. Upton, Mr. Moolenaar, Mr. DeSantis, Mr. Denham, Mr. Stivers, Mr. Gibbs, Mrs. Mimi Walters of California, Mr. Bost, Mr. Jenkins of West Virginia, and Mr. Coffman) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo make permanent certain provisions of Public Law 115–97.
	
 1.Short titleThis Act may be cited as the Permanent Tax Cuts for Americans Act. 2.Sense of CongressIt is the sense of Congress that—
 (1)the constraints of the budget reconciliation process in the Senate required law makers to sunset certain provisions of Public Law 115–97;
 (2)such provisions included those found within subtitles A and B of such Public Law dealing with the taxation of individuals;
 (3)making such provisions permanent will provide future tax relief for individual taxpayers across the United States; and
 (4)instead of waiting until the expiration of such provisions, Congress should act immediately to give certainty to taxpayers.
 3.Certain provisions made permanentAny provision of subtitle A or B of Public Law 115–97, or any amendment made by such a provision, that terminates on December 31, 2025, shall not terminate on such date.
		